354 F.2d 663
Amos TACKETT, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 10096.
United States Court of Appeals Fourth Circuit.
Argued January 3, 1966.
Decided January 10, 1966.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon; Thomas J. Michie, Judge.
Hugh P. Cline, Norton, Va., (Cline & McAfee, Norton, Va., on brief), for appellant.
Harvey L. Zuckman, Atty., Dept. of Justice (John W. Douglas, Asst. Atty. Gen., and Sherman L. Cohn, Atty., Dept. of Justice, and Thomas B. Mason, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit Judges.
PER CURIAM:


1
In this proceeding for disability benefits under the Social Security Act, we find substantial evidence supporting the Secretary's decision.


2
Affirmed.